Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 16, the system of independent claim 23, and the method of independent claim 31.  The prior art is particularly deficient regarding, in a surroundings model, identifying a relevant region that is relevant for driving, wherein the identifying of the relevant region includes marking the relevant region in the surroundings model with a line or a color that is synthesized in the surroundings model and does not exist in an at least one camera picture of the surroundings so as to produce a marked relevant region in the surroundings model; projecting the marked relevant region of the surroundings model. including the line or the color with which the relevant region has been marked, onto a corresponding projection surface area of the projection surface onto which projection surface the camera picture is also projected, so as to superimpose the marked relevant region and the camera picture with one another on the projection surface and thereby to mark a perspective-corrected image region of the camera picture that is projected onto the projection surface, wherein the marked perspective-corrected image region corresponds to the marked relevant region as having been corrected for perspective; producing a virtual camera image of the marked relevant region and the camera picture superimposed with one another on the projection surface so as to represent the marked perspective-corrected image region in the virtual camera image, by a virtual camera that can move freely in the surroundings model; and outputting the virtual camera image.  Claims 17-22, 24-30, and 32-35 are dependent upon claims 16, 23, and 31, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482